DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 6/18/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Item #1 under non-patent literature documents [by Robinson et al “Scalable Format and Tools…”] was not included in the file wrapper.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-7, 10-12, 14, 16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orduna-Bustamante et al (US5862227, hereinafter “OB”).
Regarding claim 1, OB teaches a method of rendering audio (abstract, method of audio reproduction), the method comprising:
deriving a plurality of filters, wherein each of the plurality of filters is associated with a corresponding one of a plurality of loudspeakers (Fig. 3, plurality of filters (e.g. H11, H12, H21, and H22) wherein each filter corresponds to a loudspeaker, wherein deriving the plurality of filters includes:
defining a binaural error for an audio object using the plurality of filters, wherein the audio object is associated with a desired perceived position (col 5 lines 4-22, error signals e1 and e2 that represent the difference between desired signals [at the intended position] and reproduced signals [audio object]),
defining an activation penalty for the audio object using the plurality of filters (col 5 lines 22-28, a term can be added to penalize the sum of the squared magnitudes of the filter coefficients to improve conditioning), and
minimizing a cost function that is a combination of the binaural error and the activation penalty for the plurality of filters (eq. 3, col 9 lines 41-51, error function is minimized;                         
                            β
                        
                     term is shown as an example of what the activation penalty could be realized as);
rendering the audio object using the plurality of filters to generate a plurality of rendered signals (Fig. 3, audio signals are rendered using filters); and
outputting, by the plurality of loudspeakers, the plurality of rendered signals (Fig. 3, plurality of speakers output rendered signals).
Regarding claim 2, OB teaches wherein the binaural error is a difference between desired binaural signals related to at least one listener position and modeled binaural signals related to the at 
Regarding claim 3, OB teaches wherein the binaural error is zero (abstract, error is minimized; ideal error is 0).
Regarding claim 4, OB teaches wherein the desired binaural signals are defined based on the audio object and the desired perceived position of the audio object (abstract, desired signals are the signals desired at the intended position).
Regarding claim 5, OB teaches wherein the desired binaural signals are defined using one of a database of head-related transfer functions (HRTFs) and a parametric model of HRTFs (col 4 lines 33-36, HRTFs are determined by measuring audio signals at virtual source positions).
Regarding claim 6, OB teaches wherein the modeled binaural signals are defined by modeling a playback of the plurality of rendered signals, through the plurality of loudspeakers having a plurality of nominal loudspeaker positions, based on the at least one listener position (col 4 lines 40-65, binaural signals are measured at a plurality of positions and stored in a HRTF database).
Regarding claim 7, OB teaches wherein the modeled binaural signals are defined using one of a database of head-related transfer functions (HRTFs) and a parametric model of HRTFs (col 4 lines 40-65, binaural signals are measured at a plurality of positions and stored in a HRTF database).
Regarding claim 10, OB teaches wherein the cost function is a combination function that is monotonically increasing in both A and B, wherein A corresponds to the binaural error and B corresponds to the activation penalty (eq. 3, error equation shown is monotonically increasing).
Regarding claim 11, OB teaches wherein the cost function is one of A+B, AB, eA+B and eAB (eq. 3, [A+B]).
Regarding claim 12, OB teaches wherein the audio object is one of a plurality of audio objects, wherein the plurality of audio objects is rendered using the plurality of filters, and wherein each of the 
Regarding claim 14, OB teaches wherein the plurality of loudspeakers has a plurality of nominal loudspeaker positions, wherein each of the plurality of nominal loudspeaker positions is one of a first position and a second position, wherein the first position is an actual loudspeaker position of a corresponding one of the plurality of loudspeakers, and wherein the second position is other than the actual loudspeaker position (Fig. 3, plurality of speakers wherein each speaker has a position [in a room]; placing a speaker at a first location while placing another speaker at a second position is an intended effect and up to the discretion of the designer).
Regarding claim 16, OB teaches wherein the plurality of filters are independent of the audio object (Fig. 3, filters A1 and A2 are transfer functions between virtual source position and ears of the listener; they are independent of the contents of the audio signal).
Regarding claim 19, it is rejected similarly as claim 1. The non-transitory computer-readable medium can be found in OB (col 1 line 20, reproduction systems have a processor requiring instructions stored on a medium).
Regarding claim 20, it is rejected similarly as claim 1. The apparatus comprising a plurality of loudspeakers and processor can be found in OB (col 1 line 20, multichannel reproduction system have a plurality of speakers and a processor for processing of audio signals).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orduna-Bustamante et al (US5862227, hereinafter “OB”) in view of Otto et al (US20140064526, hereinafter “Otto”).
Regarding claim 8, OB fails to explicitly teach wherein the activation penalty associates a cost with assigning signal energy among the plurality of loudspeakers.
Otto teaches wherein the activation penalty associates a cost with assigning signal energy among the plurality of loudspeakers (¶49, cost function depends on an effort penalty,                         
                            β
                        
                    V, which defines the amount of power [energy] input to the speakers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the audio reproduction system (as taught by OB) with the signal processing (as taught by Otto). The rationale to do so is to combine prior art elements according to known methods to yield the predictable result of improving sound output by preventing sharp peaks [Otto, ¶49].

Claim 9, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orduna-Bustamante et al (US5862227, hereinafter “OB”) in view of Sole et al (US20160212559, hereinafter “Sole”).
Regarding claim 9, OB fails to explicitly teach wherein the activation penalty is a distance penalty, wherein the distance penalty is defined based on the plurality of rendered signals, a plurality of nominal loudspeaker positions for the plurality of loudspeakers, and the desired perceived position of the audio object.
Sole teaches wherein the activation penalty is a distance penalty, wherein the distance penalty is defined based on the plurality of rendered signals, a plurality of nominal loudspeaker positions for the plurality of loudspeakers, and the desired perceived position of the audio object (¶105, part of the cost 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the audio reproduction system (as taught by OB) with the distance cost penalty (as taught by Sole). The rationale to do so is to combine prior art elements according to known methods to yield the predictable result of improving overall system performance by considering a distance penalty. This allows the system to make use of a speaker closer to the intended position [of the audio object] instead of applying a greater gain on a speaker that is farther away from the intended position [Sole, ¶105].
Regarding claim 15, OB in view of Sole teaches wherein one of the plurality of loudspeakers has a nominal loudspeaker position, wherein the nominal loudspeaker position is derived by expanding one or more physical positions of the plurality of loudspeakers (Sole, ¶13-15, cost function includes a distance penalty which must be considered; therefore, each speaker has a nominal position that would minimize said penalty).
Regarding claim 18, OB in view of Sole teaches wherein the plurality of loudspeakers has a plurality of physical positions, wherein the plurality of physical positions are determined in a setup phase (Sole, ¶13-15, cost function includes a distance penalty which must be considered; plurality of positions can be determined according to design needs during setup).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orduna-Bustamante et al (US5862227, hereinafter “OB”) in view of Hu et al (US20170238117, hereinafter “Hu”).
Regarding claim 17, OB fails to explicitly teach wherein the plurality of filters are stored as a lookup table indexed by the desired perceived position of the audio object.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the audio reproduction system (as taught by OB) with the look-up tables (as taught by Hu). The rationale to do so is to combine prior art elements according to known methods to yield the predictable result of reducing overall system complexity by storing predefined perceived audio object positions and having a look-up table to reference.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651